Vacated and remanded by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Andre Cardell King, a federal prisoner, appeals the district court’s order granting the Government’s motion to authorize payment from King’s inmate trust fund. Because King did not receive notice and a chance to respond to the Government’s motion, we vacate the district court’s order and remand with directions to provide King with these opportunities. We express no opinion with regard to the merits of the Government’s motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

VACATED AND REMANDED.